EXAMINER’S AMENDMENT
1.	Authorization for this examiner’s amendment was given in an interview with Carl Peterson on 05/05/22.
The application has been amended as follows: 
Claim 1 replaced with “An integrated circuit comprising: 
 	a first compensation circuit that includes: 
 		a first resistor connected to a first node and to a second node; 
 		a first capacitor connected in parallel with the first resistor, the first     
capacitor connected to the first node and to the second node; and 
 		a second resistor connected to the second node and to a ground node; 
 	a first amplifier that includes a first input connected to the second node, a second input connected to receive a reference voltage, and an output configured to provide an error signal at a fifth node; 
a modulator that includes a first input coupled to receive a ramp signal, a second input coupled to the output of the first amplifier to receive the error signal, and an output configured to provide a modulation signal; 
a second compensation circuit that includes: 
a third resistor connected to the fifth node and to a third node; 
a second amplifier that includes a first input connected to the third node, a second input, and an output connected to the second input; 
a fourth resistor connected to the output of the second amplifier and a sixth node, wherein the sixth node is not directly connected to the third resistor; 
a fifth resistor connected to the sixth node and to the third node; and 
 	a second capacitor connected to the third node and to the ground node; and a switching circuit that includes an input coupled to the output of the 
modulator to receive the modulation signal and a set of outputs configured to couple to a power converter, wherein the first node is configured to couple to an output of the power converter.”
 	Claim 11 replaced with “A circuit comprising: 
 	a first compensation circuit that includes: 
 		a first resistor and a first capacitor connected in parallel to a first node and to a feedback node; 
 		a second resistor connected to the first node and to a ground node; 
 	a first amplifier that includes a first input connected to the first node, a second input connected to receive a reference voltage, and an output configured to provide an error signal; 
 	a modulator that includes a first input coupled to receive a ramp signal, a second input coupled to the output of the first amplifier to receive the error signal, and an output configured to provide a modulation signal; 
 	a second compensation circuit that includes: 
 		a capacitance multiplier circuit, wherein the capacitance multiplier circuit includes: 
 			a second amplifier that includes a first input connected to a third node, a second input, and an output connected to the second input; 
 			a fourth resistor connected to the output of the second amplifier and a fourth node; 
 			a fifth resistor connected to the fourth node and to the third node; and  
a second capacitor connected to the third node and to the ground node; and 
a third resistor connected to the output of the first amplifier and to the 
 	capacitance multiplier circuit at the third node, wherein the third resistor is not   
directly connected to the fourth node; and 
 	a switching circuit that includes an input coupled to the output of the modulator to receive the modulation signal and a set of outputs configured to couple to a power converter, wherein the feedback node is configured to couple to an output of the power converter.

Examiner’s Reason for Allowance
2.	The following is an examiner’s statement of reasons for allowance: In regards to claims 1, the prior art fails to disclose a second compensation circuit that includes: 
a third resistor connected to the fifth node and to a third node; 
a second amplifier that includes a first input connected to the third node, a second input, and an output connected to the second input; 
a fourth resistor connected to the output of the second amplifier and a sixth node, wherein the sixth node is not directly connected to the third resistor; 
a fifth resistor connected to the sixth node and to the third node; and 
 	a second capacitor connected to the third node and to the ground node.
Regarding to claim 11, the prior art fails to disclose a second compensation circuit that includes: 
 		a capacitance multiplier circuit, wherein the capacitance multiplier circuit includes: 
 			a second amplifier that includes a first input connected to a third node, a second input, and an output connected to the second input; 
 			a fourth resistor connected to the output of the second amplifier and a fourth node; 
 			a fifth resistor connected to the fourth node and to the third node; and  
a second capacitor connected to the third node and to the ground node; and 
a third resistor connected to the output of the first amplifier and to the 
 	capacitance multiplier circuit at the third node, wherein the third resistor is not   
directly connected to the fourth node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838